Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the response filed on 02/16/2022.  
Claims 1-19 are pending and have been examined.

Allowable Subject Matter
Claims 1-19 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “determine whether a second converter block, from the plurality of converter blocks with which the first converter block shares a common supply rail, has a reserved switching time slot at the first time instant for a switching event; and delay the switching event of the first converter block to a time instant subsequent to the reserved switching time slot, if it is determined that the second converter block has a reserved switching time slot at the first time instant”.
In re to claim 15, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “determining whether a second converter block from the plurality of converter blocks, with which the first converter block shares a common supply rail, has a reserved switching time slot for a switching event at the first time instant; and delaying the switching event of the first converter block to a time instant subsequent to the reserved switching time slot, if it is determined that the second converter block has a reserved switching time slot at the first time instant”.

	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-14, claims 2-14 depend from claim 1, thus are also allowed for the same reasons provided above.    
In re to claims 16-19, claims 16-19 depend from claim 15, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Sander et al. (US 20130063984 A1) disclose a control unit for a power converter circuit comprising a plurality of converter blocks and techniques determine the timing of switches associated with a dc-dc converter. However, Samder et al. is silent on the limitation “a reserved switching time slot for a switching event at the first time instant; and delaying the switching event of the first converter block to a time instant subsequent to the reserved switching time slot, if it is determined that the second converter block has a reserved switching time slot at the first time instant”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839